Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jay R. Pralle on 2/17/2022.

The application has been amended as follows: 

Claim 1 is allowable. Claim 21, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between groups I and II, as set forth in the Office action mailed on 9/16/2020, is hereby withdrawn and claim 21 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Replaced claim 1 with:
1. (Currently Amended) A flow governor assembly for use with a medicinal inhaler, the assembly comprising:
a housing;
an air flow path defined by the housing and including an air inlet and an air outlet;
a flow governor positioned in the air flow path between the air inlet and the air outlet to govern air flow in the air flow path to a target governing volumetric flow rate, the flow governor configured to provide a dynamic resistance to air flow in the air flow path as a function of air pressure drop between an inlet and an outlet of the flow governor; 
a first pressure sensor and a second sensor;
a constriction in the air flow path located between the air inlet and the air outlet and comprising a venturi section, the constriction configured to provide a static resistance to air flow in the air flow path, wherein the venturi section is 
wherein the second pressure sensor is located downstream the flow governor.

Claim 11 is cancelled.

Claim 12 is cancelled.

Replaced claim 13 with:
13. (Currently Amended) The assembly of claim 1, wherein the first pressure sensor is located in a first conduit connected to the air flow path at a first location upstream of the flow governor and the second pressure sensor is located in a second conduit connected to the air flow path at a second location downstream of the flow governor.

Reasons for Allowance
Claims 1, 2, 4-10, 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or suggest the combination of limitations recited in claim 1. 
While the prior art of Bespak (EP 0808635) discloses a flow governor assembly (figures 1-3, col. 1, lines 57-col. 2, line 16; col. 2, line 58-col. 4, line 15) for use with a medicinal inhaler (intended use), the assembly comprising:

between (at least in terms of flow) the air inlet (at 35) and the air outlet (to the right of 30, 31) to govern air flow in the air flow path to a target governing volumetric flow rate (col. 3, lines 43-50), the flow governor configured to provide a dynamic resistance to air flow in the air flow path as a function of air pressure drop between an inlet and an outlet of the flow governor (deformation inwardly of diaphragm 32 or sleeve 42 increases with the increase of air pressure drop between air inlet (35) of the flow governor and air outlet 30, 31 thus causing an increase of the resistance; col. 3, lines 25-34); and a constriction in the air flow path located between the air inlet and the air outlet (constriction as shown below in figures 2 and 3 between inlet and outlet) the constriction configured to provide a static resistance to air flow in the air flow path (it is the examiner’s position that any fixed constriction in the air flow path provides a static resistance).
Bespak does not disclose or suggest the constriction comprising a venturi section, wherein the venturi section is positioned upstream of the flow governor and adjacent the first pressure sensor to sense the pressure through the venturi section; and wherein a second pressure sensor is located downstream the flow governor.
The prior art of Cama (US 5,839,430 A1) teaches a flow path through 101 with a venturi (109) and pressure sensor (transducer connected at 115) at the inlet (107) of the flow path. However, there is no flow governor in the flow path and the sensor is provided for measuring peak expiratory flow rate. While Bonney (US .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785